DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed May 3rd, 2021 has been entered. Claims 7 – 22 are pending in the application. 

Drawings
The drawings filed on May 18th, 2017 have been entered and accepted.

Response to Arguments
Applicant's arguments filed May 3rd, 2021 have been fully considered but they are not persuasive. The applicant suggests that the prior art provided fails to teach the limitation of a transverse projection of the block flanks that contribute to the traction of the tread with ground surfaces comprising snow, mud, or sand. The examiner disagrees, as Oyama (US 2007/0062626) teaches a protrusion (ref. # 30 and #40 are interpreted as transverse projections) that extends along the transverse face of a block. Oyama discloses that this protrusion ejects stones and other material from the tread area (Para. 38). This feature provides a positive contribution to the traction of the tread, making the traction limitation mentioned above inherent. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Furthermore, it has been held that just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel. See MPEP § 2112.01. Additionally, De Benedittis (US 2010/0258228) discloses that mechanisms that prevent objects from becoming lodged in the tire tread improve tire traction (Para. 4 – 5). Consequently, the protrusions taught in .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Objections
Claim 7 objected to because of the following informalities: A comma is missing after “mud”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2009/0145529) in view of Oyama (US 2007/0062626), Hino (JPH11180116, using the attached English translation), and De Benedittis (US 2010/0258228).
Regarding claim 7, Miyazaki teaches a pneumatic vehicle tire comprising a tread having at least one row of blocks, which runs around in a circumferential direction of the pneumatic vehicle tire (Fig. 1A - rows are arranged in the circumferential direction “R"), at least one row of blocks separated from further profile positives by at least one circumferential groove (main groove, ref. #1) and further comprising a plurality of profile blocks within each of the at least one row of blocks, wherein profile blocks are separated from one another in the circumferential direction by transverse groove (transverse grooves, ref. #2) and have block flanks (sidewall, ref. #10, #11) which bound the at least one circumferential groove and the transverse grooves (Fig. 1a), and wherein the block flanks extend at an angle of from 0° to 10° in relation to a radial direction of pneumatic vehicle tire {Fig, 1a, sidewall portion protrudes out at an angle of 0° in the radial direction); and, wherein projections (projected portions, ref. #11) are formed along the block flanks, radially within surfaces of the block flanks (Fig. 1a). Additionally, the projections have surfaces running parallel to the surfaces of the block flanks with edges extending parallel to the block flanks from which end faces bounding the projections run as far as the base of the groove (Fig. 1B) and run at an angle in relation to the radial direction up to 7° greater than the 
Yet, in a similar field of endeavor, Oyama discloses a tread surface comprising rows of blocks (ref. #15) separated from one another in the circumferential direction by transverse grooves (ref. #22, Fig. 1). This tread comprises a protrusion (ref. #40, ref. #30) extending from each block in the transverse direction (Fig. 1). Furthermore, Oyama discloses that this protrusion ejects stones and other material from the tread area (Para. 38). This feature provides a positive contribution to the traction of the tread, making the traction limitation inherent. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Furthermore, it has been held that just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel. See MPEP § 2112.01.
It would have been obvious to modify the tire tread taught by Miyazaki to include one transverse projection along each transverse face of the block flanks, as this feature is made obvious by Oyama. One would be motivated to include this limitation to efficiently eject foreign materials from the grooves of the tire (Para. 38). However, these references does not teach a distance (a2) of 0.3 mm to 1.0 mm.
Yet, in a similar field of endeavor, Hino teaches a tire with circumferential and transversal grooves with projections (sub portion, ref. #7) formed along tread blocks (Abstract). Additionally, Hino teaches that the distance, “a2”, between the projection surface running parallel to the surface of the block flanks and the block flanks should be less than 1.0 mm (Para. 24 – circumferential length, Lc).

Yet, in a similar field of endeavor, De Benedittis teaches a tire comprising a tread including grooves in the circumferential and transverse direction (Fig. 1) each with a plurality of blocks with projections (ejectors, ref. #30) formed along the block flanks. These projections (ejectors) have a longer inner longitudinal extent, as compared to an outer longitudinal extent (Fig. 10, Fig. 11).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to design a projection with a larger inner longitudinal value. One would be motivated to include this limitation to improve the wear, blistering and tear properties of the projections (Para. 35).
Regarding claim 8, Miyazaki, in view of Oyama, Hino and De Benedittis teaches the invention as described in claim 7 as discussed above. As discussed, Hino also teaches the distance (a2) of the edges from the block flanks as less than 1.0mm (Para. 24). Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to set a distance, a2, from 0.4 mm to 0.6 mm, to minimize breaking damage. It has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 9, Miyazaki, in view of Oyama and Hino and De Benedittis, teaches the invention as described in claim 7 as discussed above. Additionally, Miyazaki teaches a tire with a groove depth of 12.7 mm (Table 1). Miyazaki also provides an example of a projection that covers 80% of the tire groove depth (Table 1). Consequently, al would cover a distance of 
Regarding claim 10, Miyazaki, in view of Oyama and Hino and De Benedittis, teaches the invention as described in claim 7 as discussed above. Additionally, De Benedittis teaches the projections have a longitudinal extent of 4 mm to 20 mm (Para. 30, width extends between 2 mm and 10 mm) in the direction of the respective transverse groove (lateral groove, ref. #21; Fig. 1).
Regarding claim 11, Miyazaki, in view of Oyama and Hino and De Benedittis, teaches the invention as described in claim 7 as discussed above. Additionally, Miyazaki teaches a tire with a block length of 40 mm (Table 1). Miyazaki also discloses a longitudinal extent (L2) of the projection covers 20% to 40% of the block length (Abstract) in the direction of the circumferential groove (Fig. 1a). Thus, L2 taught in Miyazaki would be in a range of 8 mm to 16 mm. Consequently, it would have been obvious to a person having ordinary skill in the art at the time of the invention to set the longitudinal extent of the projections between 4 mm and 20 mm in the direction of the circumferential groove.
Regarding claim 12, Miyazaki, in view of Oyama and Hino and De Benedittis, teaches the invention as described in claim 7 as discussed above. Additionally, Miyazaki teaches there is opposite a projection on one block flank of a profile block, a projection on the opposite block flank of a profile block that is adjacent in the circumferential or transverse direction (Fig. 1a shows projections on opposite blocks facing each other in the circumferential grooves).
Regarding claim 13, Miyazaki, in view of Oyama and Hino and De Benedittis, teaches the invention as described in claim 7 as discussed above. Additionally, Miyazaki teaches the projections can be arranged in pairs on the block flanks (Para. 22).

Claims 14, 16 – 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2009/0145529) in view of Oyama (US 2007/0062626) and Hino (JPH11180116, using the attached English translation).
Regarding claim 14, Miyazaki teaches a pneumatic vehicle tire comprising a tread having at least one row of blocks, which runs around in a circumferential direction of the pneumatic vehicle tire (Fig. 1A - rows are arranged in the circumferential direction “R"), at least one row of blocks separated from further profile positives by at least one circumferential groove (main groove, ref. #1) and further comprising a plurality of profile blocks within each of the at least one row of blocks, wherein profile blocks are separated from one another in the circumferential direction by transverse groove (transverse grooves, ref. #2) and have block flanks (sidewall, ref. #10, #11) which bound the at least one circumferential groove and the transverse grooves (Fig. 1a), and wherein the block flanks extend at an angle of from 0° to 10° in relation to a radial direction of pneumatic vehicle tire {Fig, la, sidewall portion protrudes out at an angle of 0° in the radial direction); and, wherein projections (projected portions, ref. #11) are formed along the block flanks, radially within surfaces of the block flanks (Fig. 1a). Additionally, the projections have surfaces running parallel to the surfaces of the block flanks with edges extending parallel to the block flanks from which end faces bounding the projections run as far as the base of the groove (Fig. 1B) and run at an angle in relation to the radial direction up to 7° greater than the respective block flank (the end faces appear to run in parallel to the block flank at an angle of 0°, less than the given maximum of 7°). Furthermore, Miyazaki teaches the tread comprising two circumferential projections on the circumferential face of the block flanks (Para. 22; Fig. 1a). However, Miyazaki does not teach a transverse projection in the transverse face of the block flanks.
Yet, in a similar field of endeavor, Oyama discloses a tread surface comprising rows of blocks (ref. #15) separated from one another in the circumferential direction by transverse 
Thus, it would have been obvious to modify the tire tread taught by Miyazaki to include one transverse projection along each transverse face of the block flanks, as this feature is made obvious by Oyama. One would be motivated to include this limitation to efficiently eject foreign materials from the grooves of the tire (Para. 38). However, these references do not teach a distance (a2) of 0.4 mm to 0.6 mm.
Yet, in a similar field of endeavor, Hino teaches a tire with circumferential and transversal grooves with projections (sub portion, ref. #7) formed along tread blocks (Abstract). Additionally, Hino teaches that the distance, “a2”, between the projection surface running parallel to the surface of the block flanks and the block flanks should be less than 1.0 mm (Para. 24 -circumferential length, Lc).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to set a distance, a2, from 0.4 mm to 0.6 mm, as this range is anticipated by Hino. Furthermore, it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.One would be motivated to include this limitation to limit breaking damage such as cracks (Para. 24).
Regarding claim 16, Miyazaki, in view of Oyama and Hino, teaches the invention as described in claim 14 as discussed above. Additionally, Miyazaki teaches a tire with a block length of 40 mm (Table 1). Miyazaki also discloses a longitudinal extent (L2) of the projection covers 20% to 40% of the block length (Abstract) in the direction of the circumferential groove (Fig. 1a). Thus, L2 taught in Miyazaki would be in a range of 8 mm 16 mm. Consequently, it would have been obvious to a person having ordinary skill in the art at the time of the invention to set the longitudinal extent of the projections between 4 mm and 20 mm in the direction of the circumferential groove.
Regarding claim 17, Miyazaki, in view of Oyama and Hino, teaches the invention as described in claim 14 as discussed above. Additionally, Miyazaki teaches there is opposite a projection on one block flank of a profile block, a projection on the opposite block flank of a profile block that is adjacent in the circumferential or transverse direction (Fig. 1a shows projections on opposite blocks facing each other in the circumferential grooves).
Regarding claim 18, Miyazaki teaches a pneumatic vehicle tire comprising a tread having at least one row of blocks, which runs around in a circumferential direction of the pneumatic vehicle tire (Fig. 1A - rows are arranged in the circumferential direction “R”), at least one row of blocks separated from further profile positives by at least one circumferential groove (main groove, ref. #1) and further comprising a plurality of profile blocks within each of the at least one row of blocks, wherein profile blocks are separated from one another in the circumferential direction by transverse groove (transverse grooves, ref. #2) and have block flanks (sidewall, ref. #10, #11) which bound the at least one circumferential groove and the transverse grooves (Fig. 1a), and wherein the block flanks extend at an angle of from 0° to 10° in relation to a radial direction of pneumatic vehicle tire (Fig. 1 a, sidewall portion protrudes out at an angle of 0° in the radial direction); and, wherein projections (projected portions, ref. #11) are formed along the block flanks, radially within surfaces of the block flanks (Fig. la). Additionally, the projections have surfaces running parallel to the surfaces of the block flanks with edges extending parallel to the block flanks from which end faces bounding the projections run as far as the base of the groove (Fig. 1B) and run at an angle in relation to the radial direction up to 7° greater than the respective block flank (the end faces appear to run in parallel to the block flank at an angle of 0°, less than the given maximum of 7°); and wherein there is opposite a projection on one block flank of a profile block, a. projection on the opposite block flank of a profile black that is adjacent in the circumferential direction (Fig. 1a shows projections on opposite blocks facing each other in the circumferential grooves). However, Miyazaki does not teach a transverse projection.

Thus, it would have been obvious to modify the tire tread taught by Miyazaki to include one transverse projection along each transverse face of the block flanks, as this feature is made obvious by Oyama. One would be motivated to include this limitation to efficiently eject foreign materials from the grooves of the tire (Para. 38). However, these references does not teach a distance (a2) of 0.3 mm to 1 mm.
Yet, in a similar field of endeavor, Hino teaches a tire with circumferential and transversal grooves with projections (sub portion, ref. #7) formed along tread blocks (Abstract). Additionally, Hino teaches that the distance, “a2”, between the projection surface running parallel to the surface of the block flanks and the block flanks should be less than 1.0 mm (Para. 24 – circumferential length, Lc).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to set a distance, a2, from 0.4 mm to 0.6 mm, as this range is anticipated by Hino. Furthermore, it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.One would be motivated to include this limitation to limit breaking damage such as cracks (Para. 24).
Regarding claim 19, Miyazaki, in view of Oyama and Hino, teaches the invention as described in claim 18 as discussed above. As discussed, Hino also teaches the distance (a2) of the edges from the block flanks as less than 1,0mm (Para. 24). Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to set a distance, a2, from 0.4 mm to 0.6 mm, to minimize breaking damage. It has been held that when the general 
Regarding claim 20, Miyazaki, in view of Oyama and Hino, teaches the invention as described in claim 18 as discussed above. Additionally, Miyazaki teaches a tire with a groove depth of 12.7 mm (Table 1). Miyazaki also provides an example of a projection that covers 80% of the tire groove depth (Table 1). Consequently, al would cover a distance of 20% of the groove depth or 2.4 mm. This value anticipates the range set in the instant claim, so it would have been obvious to a person having ordinary skill in the art at the time of the invention to set a distance al of 1.5 mm to 2.5 mm from the block surface.
Regarding claim 22, Miyazaki, in view of Oyama and Hino, teaches the invention as described in claim 18 as discussed above. Additionally, Miyazaki teaches a tire with a block length of 40 mm (Table 1). Miyazaki also discloses a longitudinal extent (L2) of the projection covers 20% to 40% of the block length (Abstract) in the direction of the circumferential groove (Fig. la). Thus, L2 taught in Miyazaki would be in a range of 8 mm 16 mm. Consequently, it would have been obvious to a person having ordinary skill in the art at the time of the invention to set the longitudinal extent of the projections between 4 mm and 20 mm in the direction of the circumferential groove.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, Oyama and Hino as applied to claims 14 and 18 above, and further in view of De Benedittis (US 2010/0258228).
Regarding claims 15 and 21, Miyazaki, in view of Oyama and Hino, teaches the invention as described in claims 14 and 18, as discussed above. However, these references do not explicitly disclose that the projections have a longitudinal extent in the direction of the transverse groove in a range of 4 mm to 20 mm.

Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the projections have a longitudinal extent of 4 mm to 20 mm in the direction of the transverse grooves. One would be motivated to include this limitation to effectively eject objects from the tire tread. (Para. 24).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743